The bill was filed by the plaintiff, as executor of Simeon McMasters, deed., and set forth that the said Simeon, after having duly made his last will and testament, of which he appointed the plaintiff executor, (124) died about 1840. In the second clause of this will the testator gave to Henry Ellison and Jessee Kemp a tract of land containing 150 acres. In the third clause, he gave to Henry Ellison his slave Creecy, and to Jesse Kemp his slave Aaron. In the fourth clause, he bequeaths all the residue of his estate, consisting of "horses, cattle," etc., to Henry Ellison and Jesse Kemp. In the fifth clause, the testator enjoins it upon his executor to use all lawful ways and means to emancipate the slaves Creecy and Aaron according to the laws of this State. The will then proceeds, "and if, at any time, their liberation shall be effected according to law, whether they shall continue to reside in this State, or consent to remove as now required by law, that then, on their becoming legally free and emancipated, my will and desire is that all the property and estate, whether real or personal, shall be vested in them, the said Creecy and Aaron, to their own use and behoof forever, so far as they may be capable of holding the same, or so much of the said property and estate as may not have previously been expended by the aforesaid Henry Ellison and Jesse Kemp, who, in the event of such emancipation as aforesaid being effectuated, shall be considered as trustees only holding for the uses and intents herein last expressed and set forth; but in case such liberation shall not take place, then and in that case all the devises and bequests herein made to the said Henry *Page 95 
Ellison and Jessee Kemp are to be absolute, unconditional and forever, as herein expressed in a former part of this my will."
The plaintiff then states, that he is unwilling, and refuses to execute the bond, required by the act of Assembly, in cases where slaves are directed by will to be emancipated, and calls on Kemp and Ellison on the one hand, and, on the other hand, the other defendants, who are the next of kin and heirs at law of the testator, to interplead. And he prays the court to make a decree accordingly; and also to aid him in the construction of the will, and in the execution of the trusts.
The answers of the heirs and next of kin state, that they have never set up any claim to the property. The defendants Ellison and  (125) Kemp claim the property, alleging that as the executor refuses to make any attempt to effect the emancipation of the slaves, no one else has a right to do so, and therefore, they, the said defendants are entitled — but they state they are advised that the case stated by the bill does not authorize an order that they should interplead with the other defendants.
The cause was then set for hearing and sent to the Supreme Court.
The Court can not make any order in the cause, that the defendant shall interplead. Neither the next of kin nor the heirs at law, according to the plaintiff's own shewing, have any possible interest in the trust fund. If the emancipation of the slaves Creecy and Aaron should fail, then the real and personal estate devised to Ellison and Kemp, in trust for Creecy and Aaron, on the event of their emancipation, is to be no longer held by them in trust; but is to be then the unconditional property of the said Ellison and Kemp. Secondly; the two slaves Creecy and Aaron are not before the court, either by the Attorney-General or any relators. We therefore can not, in the present state of the pleadings, pronounce any opinion, whether the executor, by taking on himself the trusts of the will, is or is not compelled to give the bond required by the act of Assembly, in case the slaves are willing on their part to comply with the act.
The bill seems to have been framed to enable the executor to administer the estate, with the apparent sanction of the court to his refusal to take the proper steps to emancipate the slaves, and, at the same time, without putting it in the power of the *Page 96 
court to require him to do it, if it should be deemed his duty. Such a bill cannot be entertained. It must, therefore, be dismissed with costs, as to the defendants, who are the next (126) of kin and heirs. Costs would also be given to Kemp and Ellison, if there were not reason to believe that they assented to this mode of proceeding; since their answer is received without being sworn to, and they would have the benefit of allowing the executor thus to evade the enquiry, whether he had duly endeavored to procure the emancipation of the negroes, or allowed them or other persons for them to do so.
PER CURIAM.                                    BILL DISMISSED.